Order entered July 11, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00098-CR

                      JAMES BERKELEY HARBIN II, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F91-22107-Q

                                         ORDER
      Before the Court is appellant’s July 9, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief filed on or before August 7, 2018.


                                                   /s/   LANA MYERS
                                                         JUSTICE